 1

 2

 3

 4

 5

 6

 7
                                                                    JS-6
 8

 9

10                            UNITED STATES DISTRICT COURT
11              CENTRAL DISTRICT OF CALIFORNIA, EASTERN DIVISION
12

13   JANE DOE,                             CASE NO.: 5:17-cv-2523-JVS-SHK
14               Plaintiff,                ORDER ON STIPULATION FOR
                                           DISMISSAL
15         v.
16   HAZELDEN BETTY FORD                   Judge: Hon. James V. Selna
     FOUNDATION, and DOES 1
17   through 20, inclusive,                Removal Filed: December 17, 2017
                        Defendants.        FAC Filed: January 17, 2018
18

19

20   ///
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///
      5:17-cv-02523-JVS-SHK                 1    [PROPOSED] ORDER ON STIPULATION
                                                                   FOR DISMISSAL
 1          Pursuant to the parties’ stipulation, the entire action is dismissed with prejudice.
 2   Each party shall bear their own costs, including any possible fees or other expenses of
 3   litigation.
 4

 5          IT IS SO ORDERED.
 6

 7   Dated:October 30, 2018                         By________________________
 8                                                      Hon. James V. Selna, Judge
 9
                                                        United States District Court

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
      5:17-cv-02523-JVS-SHK                         2      [PROPOSED] ORDER ON STIPULATION
                                                                             FOR DISMISSAL
 1                                      PROOF OF SERVICE
 2   UNITED STATES DISTRICT COURT FOR THE CENTRAL DISTRICT OF
 3   CALIFORNIA - EASTERN DIVISION
 4   CASE NAME:             JANE DOE vs. HAZELDEN BETTY FORD
 5                          FOUNDATION, ET AL.
 6   CASE NUMBER: 5:17-cv-2523
 7
           I am employed in the County of ORANGE, State of California. I am over the age
 8   of 18 and not a party to the within action; my business address is 200 Spectrum Center
     Drive, Suite 500, Irvine, CA 92618.
 9
              On October 29, 2018, I served the foregoing document(s) described as:
10

11
                  [PROPOSED] ORDER ON STIPULATION FOR DISMISSAL
     in this action by placing a true copy thereof in a sealed envelope addressed as follows:
12
          Megan Beaman                               Attorneys for Plaintiff
13        Beaman Law                                 Jane Doe
          73733 Fred Waring Drive, Suite 203
14        Palm Desert, CA 92260                      Phone : (760) 698-9626
                                                     Email : megan@beaman-law.com
15
          Rahul Sethi                                Attorneys for Plaintiff
16        Sethi Law Firm                             Jane Doe
          5015 Eagle Rock Blvd., Suite 202
17        Los Angeles, CA 90041                      Phone : (213) 254-2454
                                                     Email : rsethi@sethilawfirm.com
18
      [X] BY NOTICE OF ELECTRONIC FILING. The above-listed counsel have
19   consented to electronic service and have been automatically served by the Notice of
     Electronic Filing, which is automatically generated by CM/ECF at the time said document
20   was filed, and which constitutes service pursuant to FRCP 5(b)(2)(D).
21   [X] FEDERAL I declare that I am employed in the office of a member of the bar of this
     Court at whose direction the service was made.
22
              Executed on October 29, 2018, at Irvine, California.
23

24                                                        /s/ Debbie Neforos_______
                                                          Debbie Neforos
25
     4850-3218-7001, v. 1
26

27

28
      5:17-cv-02523-JVS-SHK                         3      [PROPOSED] ORDER ON STIPULATION
                                                                             FOR DISMISSAL
